IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                   April 30, 2009
                                 No. 08-50717
                              Conference Calendar              Charles R. Fulbruge III
                                                                       Clerk

UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

ANGELICA MARIE GARCIA

                                             Defendant-Appellant




                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 7:08-CR-16-2


Before JONES, Chief Judge, and JOLLY and ELROD, Circuit Judges.
PER CURIAM:*
      Angelica Marie Garcia pleaded guilty to aiding and abetting possession of
marijuana with intent to distribute and has appealed her sentence. Garcia
contends that the district court erred in failing to reduce her offense level by two
levels pursuant to U.S. Sentencing Guidelines Manual (U.S.S.G.) § 2D1.1(b)(11)
(2007) because she met the criteria set forth in subdivisions (1) through (5) of
U.S.S.G. § 5C1.2(a), the safety valve provision. Garcia has not carried her


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 08-50717

burden of showing that she has truthfully provided to the Government all of the
information and evidence she has concerning the offense. See United States v.
Flanagan, 80 F.3d 143, 146-47 (5th Cir. 1996); see also U.S.S.G. § 5C1.2(a)(5).
      AFFIRMED.




                                       2